Case 1:18-cv-00404-GJQ-PJG ECF No. 47-12 filed 07/26/19 PagelD.373 Page 1 of 2

EXHIBIT K
Case 1:18-cv-00404-GJQ-PJG ECF No. 47-12 filed 07/26/19 PagelD.374 Page 2 of 2

10

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

Scott Sinclair

 

 

> O P 0

24

Okay. And were they both standing in that area?

Yes.

Okay. What happens next?

Officer Kuklewski is in the dining room talking to the
female, I'm in the kitchen talking to the male, Officer
Dekuiper and Ratliff were on the landing, they're at the
back entry door, Mr. Pollard comes through and he tries to
push passed Officer Dekuiper.

Okay. I'm going to stop you there. Prior to him coming
through, so meaning he opens up the door and comes into
the landing, right, is that what you mean by coming
through?

Walking through the doorway.

Okay. Prior to him walking through the doorway, do you
hear him or any yelling or hollering outside prior to you
seeing him coming through the door?

Not that I remember. Al the yelling started when he tried
to push passed Brandon and try to make it into the house.
Okay. So where are Dekuiper and Ratliff generally
standing in this entryway when Mr. Pollard comes in?

If I remember correctly, Officer Dekuiper is standing in
the doorway facing up the steps, but also kind of half in
and out of the door.

Okay. So the doors kind of open and he's kind of standing

between the landing and the door, but the doors open?

 

Court Reporting Services
Phone (248) 535-8277 - courtreportingservices@ymail.com

 
